DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,660,769. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent are directed to acquiring pressure information from an instrument, generating first and second visualizations, a first screen display to a first display device, an input device, and a second screen display to a second display device separate from the first display device.  Additionally, dependent claim 2 of the present application discloses a mobile display device which is equivalent to the portable second visualization device of patent claim 1.  Claims 5, 6, 9 and 10 of the present application are directed to simulations of treatment and graphical representations as set forth in the patented claims.  Claim 11 additionally discloses a touch screen as set forth in the patented claims.  Dependent claims 15 and 16 of the patent disclose a catheter or guidewire instrument as set forth in independent claim 1 of the present application.  The claims differ in that the present application discloses a catheter or guide wire while the patent discloses first and second instruments.  Examiner’s position is the number of catheters or guide wires would be an obvious variant to one or ordinary skill in the art.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/881,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the reference application are directed to a processor in communication with a pressure-sensing instrument, a first and second display device, wherein the second display device is different from the first display device.  The present application discloses first extravascular image and a second extravascular image which is only a portion of the first extravascular image which corresponds to the magnified portion of the external image of the reference application.  Claims 5, 6, 9 and 10 of the present application are directed to simulations of treatment and graphical representations as set forth in the reference application.  Claim 3 of the reference application discloses the pressure-sensing instrument as being a catheter or guide wire as set forth in independent claim 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al (2014/0100451) in view of Kim et al (2014/0081140).
Regarding claim 1, Tolkowsky et al disclose a system, comprising:
a processor (processor 10 – [0311]) configured for communication with an external imaging device (imaging device 12 – [0312]) and an intravascular catheter (guiding catheter – [0383]) or guide wire (wire – [0352]), wherein the processor is configured to:
	generate a first visualization and a second visualization based on same intravascular data of a blood vessel obtained by the intravascular catheter (pressure sensor coupled to a guiding catheter – [0332]) or guide wire (wire – [0352]), wherein the first visualization and the second visualization indicate different intravascular information of the blood vessel (FFR calculations, QCA, enhancement and/or stabilization – [0351]);
	output a first screen display to a first display device (41 – fig.4), wherein the first screen display comprises:
a first extravascular image of the blood vessel obtained by the external imaging device (angiogram image 41 – [0351], fig.4); and
the first visualization (FFR values 42 and 46 – fig.4);
receive, from an output device (fig.1), a selection of a region of interest within the first extravascular image (display window 48 or 49); and
output a second screen display to a second display device from the first display device while the first screen display is simultaneously output to the first display device (fig.4), wherein the second screen display comprises:
a second extravascular image of the blood vessel, wherein the second extravascular image comprises only a portion of the first extravascular image corresponding to the region of interest (an enhanced image of stenotic section 44 is displayed in window 48 and/or a stabilized clip of lumen 45 is displayed in window 49 – [0351])l and
the second visualization (enhanced image or stabilized clip – [0351]).
Tolkowsky et al fail to explicitly disclose a second display device separate from the first display device.
However, Kim et al teach in the same medical field of endeavor, a second display device separate from a first display device (the display may take the form of separate monitors or screens or alternatively a single monitor or screen may be divided into two areas – [0029]; [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second display device as a split screen of Tolkowsky et al with a second display device separate from a first display device of Kim et al as it would provide a well-known and conventional alternate display which is functionally equivalent to a split screen ([0003]) as set forth in Kim et al.
Regarding claim 3, Tolkowsky et al disclose wherein the first extravascular image comprises an angiographic image (angiogram image 41 – [0351], fig.4).
Regarding claim 4, Tolkowsky et al disclose wherein the first visualization comprises one or more pressure ratio values (FFR values – [0351], fig.4).
Regarding claim 5, Tolkowsky et al disclose wherein the one or more pressure ratio values comprises a first pressure ratio value associated with a first location of the blood vessel and a second pressure ratio value associated with a second location of the blood vessel spaced from the first location (for example, an FFR value of 0.7 corresponds to a lumen location 43 that is downstream of stenotic section 44 in lumen 45 – [0351], fig.4).
Regarding claim 8, Tolkowsky et al disclose wherein the one or more pressure ratio values are overlaid on the first extravascular image (fig.4).
Regarding claim 11, Tolkowsky et al disclose an input device, wherein the input device comprises a touch screen (touchscreen monitor, touchpad - [0311]).
Regarding claim 12, Tolkowsky et al disclose further comprising the intravascular catheter or guide wire, wherein the intravascular catheter or guidewire comprises: a flexible elongate member configured to be positioned within the blood vessel; and a pressure sensor coupled to a distal portion of the flexible elongate member (a pressure sensor that is coupled to a guiding catheter – [0332], wire equipped with pressure sensors – [0352]).
Claim(s) 2, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al (2014/0100451) in view of Kim et al (2014/0081140) as applied to claims 1 and 5 above, and further in view of Hart et al (2014/0164969).
Regarding claim 2, Tolkowsky et al as modified by Kim et al disclose the second display device as claimed and discussed above, but fail to explicitly disclose a mobile display device.
However, Hart et al teach in the same medical field of endeavor, a mobile display device (tablet computer 70 or other mobile or handheld computing device – [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second display device of Tolkowsky et al as modified by Kim et al with a mobile display device of Hart et al as it would provide a well-known and conventional type of display which provides the user with a transportable display.
Regarding claims 6, 7, 9 and 10, Tolkowsky et al as modified by Kim et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the processor is further configured to modify at least one of the first pressure ratio value or the second pressure ratio value based on a simulated treatment of the blood vessel, wherein the simulated treatment comprises at least one or performing angioplasty, deploying a stent, or applying a pharmaceutical agent, wherein at least one of the first visualization or the second visualization comprises a graphical representation of a simulated treatment, and wherein the graphical representation of the simulated treatment comprises a graphical representation of a stent positioned in the region of interest in the second extravascular image.
However, Hart et al teach in the same medical field of endeavor, wherein a processor is further configured to modify at least one of a first pressure ratio value or a second pressure ratio value based on a simulated treatment of a blood vessel (FFR value is 0.58 - fig.6, [0071]-[0073]), wherein the simulated treatment comprises deploying a stent (deploying a stent - [0071]), wherein at least one of the first visualization or the second visualization comprises a graphical representation of a simulated treatment, and wherein the graphical representation of the simulated treatment comprises a graphical representation of a stent positioned in the region of interest in a second extravascular image (display 400 – fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second visualizations and pressure ratio values of Hart et al with simulating a deployment of a stent, a graphical representation of a simulated treatment as it would provide modeling of proposed treatments to a blood vessel to optimize the treatment planning for a particular target of interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793